Appellant, Allen Whitaker, was indicted for the offense of murder in that, with malice aforethought, he killed James Morton by shooting him with a gun or pistol; was tried upon his plea of not guilty; was convicted of murder in the second degree and his punishment fixed at imprisonment in the penitentiary for a term of thirty years.
The appeal is on the record only, without bill of exceptions.
No error appearing in the record, the judgment and sentence of the trial court should and will be affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.